Morgan, J.
The party in interest in both these suits is the Merchants’ Insurance Company. The growers of certain cotton shipped the same to the respective plaintiffs by the New Orleans, Jackson and Great Northern Railroad. Its loss by fire during transit was assured against in the Merchants’ Insurance Company. It was destroyed by fire while in one of the railroad company’s cars. The insurance compaay paid the loss. The question here is, whether the insurance company can recover its loss from the railroad company Í We think not. There was no contract between the two companies; consequently there was no obligation from the one to the other. There was no conventional subrogation from the assured to the assurers, and there was certainly no legal subrogation by which payment by the one entitled them to payment from the other.' The insurance company paid the loss for which they received a premium for insuring against to the persons who suffered the same. As there was no contract between it and the railroad company, and as no obligation existed towards them from the railroad company, they have no claim against it.
It is therefore ordered, adjudged and decreed that the judgment of the district court in both cases be avoided, annulled and reversed, and that there be judgment in favor of the defendants, with costs in both courts.